 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:96-cr-05113-DAD
12                       Plaintiff,
13            v.                                        ORDER DIRECTING CLERK TO
                                                        TRANSFER MONIES FROM REGISTRY
14    ABIGAEL VALENCIA GONZALEZ,                        ACCOUNT TO CRIME VICTIMS FUND
15                       Defendant.
16

17           On March 17, 2005, due to the defendant’s failure to appear for sentencing, the court

18   entered an order as to defendant Abigael Valencia Gonzalez, converting the collateral bond to

19   $80,000 cash bond (Doc. No. 297 and No. 298). Due to the defendant’s fugitive status, the bond

20   was and is hereby forfeited. (Id.) Therefore, the Clerk of the Court is hereby directed to transfer

21   the cash bond plus any accrued interest held in the court’s registry account to the crime victims

22   fund.

23   IT IS SO ORDERED.
24
        Dated:     March 19, 2019
25                                                     UNITED STATES DISTRICT JUDGE

26
27

28
                                                       1
